     Case 2:20-cv-00565-JCM-EJY Document 18 Filed 05/11/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    THOMAS BROOKS,                                         Case No. 2:20-cv-00565-JCM-EJY
 5                   Plaintiff,
                                                                           ORDER
 6          v.
 7    SANOFI, S.A.; SANOFI AVENTIS US
      LLC; SANOFI US SERVICES INC.;
 8    CHATTEM, INC.; BOEHRINGER
      INGELHEIM PHARMACEUTICALS
 9    INC.; and GLAXOSMITHKLINE, LLC,
10                   Defendants.
11

12          Before the Court is Plaintiff’s Motion to Extend Time to Serve Complaint (First
13   Request). ECF No. 17. The Court has reviewed the Motion and finds good cause to extend the time
14   within which Plaintiff may serve Sanofi, S.A., a French corporation that must be served through the
15   Hague Service Convention process. The Court notes that all other parties were successfully served
16   and that reasonable attempts to serve Sanofi, S.A. have also been made. Attempts to serve Sanofi,
17   S.A. were thwarted by virtue of the global impact of COVID-19. Plaintiff seeks 180 additional days
18   to serve Sanofi, S.A.
19          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time to Serve
20   Complaint, ECF No. 17, is GRANTED in part and DENIED in part.
21          IT IS FURTHER ORDERED that Plaintiff’s Motion is granted as to the request for extension
22   of time. Plaintiff’s Motion is denied with respect to the request for 180 additional days to serve
23   Sanofi, S.A.
24          IT IS FURTHER ORDERED that Plaintiff shall have an additional 120 days to serve Sanofi,
25   S.A., which period of time shall be measured from the date of this Order.
26          Dated this 11th day of May, 2020.
27
                                                 ELAYNA J. YOUCHAH
28                                               UNITED STATES MAGISTRATE JUDGE
                                                     1
